Case 17-13697-mdc         Doc 399     Filed 07/14/20 Entered 07/14/20 16:18:08             Desc Main
                                     Document      Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                              :
   IN RE:                                     :   CHAPTER 11
                                              :
   GRIMM BROTHERS REALTY                      :   BANKRUPTCY NO. 17-13697-MDC
   CO.,                                       :
                                              :
                          Debtor.             :
                                              :

           JOINDER OF MONTGOMERY COUNTY TAX CLAIM BUREAU
         TO THE RESPONSES OF THE UNITED STATES TRUSTEE AND THE
        NORRISTOWN MUNICIPAL WASTE AUTHORITY IN OPPOSITION TO
         DEBTOR’S MOTION FOR RECONSIDERATION OF COURT ORDER
              OF MAY 15, 2020 CONVERTING CASE TO CHAPTER 7

        Montgomery County Tax Claim Bureau (“MCTCB”), by and through its undersigned

 counsel, Obermayer Rebmann Maxwell & Hippel LLP, hereby joins to the Responses the United

 States Trustee (the “Trustee”) and the Norristown Municipal Waste Authority (the “Waste

 Authority”) in Opposition to Debtor’s Motion for Reconsideration of Court Order of May 15, 2020

 Converting Case to Chapter 7, and in support thereof, states as follows:

        1.      On or about May 26, 2017 (the “Petition Date”), the Debtor filed a voluntary

 petition for relief under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq.

 (as amended, the “Bankruptcy Code”).

        2.      On or about August 24, 2017, the Trustee filed a motion to convert this case to a

 chapter 7 or in the alternative to dismiss the case with a bar to refiling [Docket No. 36].

        3.      On or about December 9, 2019, the Trustee filed a supplement to its motion to

 convert or in the alternative to dismiss [Docket No. 226].

        4.      After the hearing on the UST’s Motion on May 13, 2020, this Court entered an

 Order converting the case to Chapter 7 on May 15, 2020 [Docket No. 312].



                                                  1
Case 17-13697-mdc                Doc 399    Filed 07/14/20 Entered 07/14/20 16:18:08     Desc Main
                                           Document      Page 2 of 2



          5.       Thereafter, Debtor filed a pro se Motion for Reconsideration of the Court’s Order

 of May 15, 2020 Converting Case to Chapter 7 (the “Motion”) [Docket No. 333] and Supplement

 thereto (the “Supplement”) [Docket No. 380].

          6.       On or about July 10, 2020, the Trustee filed an objection in response to Debtor’s

 Motion and the Supplement [Docket No. 395].

          7.       The Waste Authority also filed a response to Debtor’s Motion and the Supplement

 on or about July 14, 2020 [Docket No. 398].

          8.       MCTCB files this joinder to the responses of the Trustee and the Waste Authority

 to Debtor’s Motion and hereby incorporates the responses including all factual and legal arguments

 and affirmative defenses as if fully set forth herein.

          9.       MCTCB specifically reserves the right to make argument, introduce evidence and

 elicit testimony at the hearing on the Motion on any and all issues raised therein.

          WHEREFORE, MCTCB respectfully requests this Court deny the Motion together with

 such other relief this Court deems necessary and appropriate.

                                                   Respectfully submitted,

 Dated: July 14, 2020                        By:   /s/ Michael D. Vagnoni
                                                   Michael D. Vagnoni, Esquire
                                                   OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                                   Centre Square West, Suite 3400
                                                   1500 Market Street
                                                   Philadelphia, PA 19102
                                                   Telephone: (215) 665-3066
                                                   Facsimile: (215) 665-3165




                                                      2
 OMC\4834-2951-9043.v1-7/14/20
